Name: Commission Regulation (EEC) No 1629/93 of 25 June 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 6. 93 Official Journal of the European Communities No L 155/59 COMMISSION REGULATION (EEC) No 1629/93 of 25 June 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article . 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3857/92 (3), as last amended by Regulation (EEC) No 1269/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3857/92 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289 , 7. 10 . 1989 , p. 1 . 0 OJ No L 42, 19 . 2. 1993, p. 1 . (3) OJ No L 390, 31 . 12 . 1992, p . 73 . (4) OJ No L 129, 27. 5. 1993, p. 18 . No L 155/60 Official Journal of the European Communities 26. 6 . 93 ANNEX to the Commission Regulation of 25 June 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 27 from 5 to 11 July 1993 Week No 28 from 12 to 18 July 1993 Week No 29 from 19 to 25 July 1993 Week No 30 from 26 July to 1 August 1993 0104 10 30 (') 59,446 58,534 58,078 57,852 0104 10 80 (') 59,446 58,534 58,078 57,852 0104 20 90 (') 59,446 58,534 58,078 57,852 0204 10 00 (2) 126,480 124,540 123,570 123,090 0204 21 00 0 126,480 124,540 123,570 123,090 0204 22 10 0 88&gt;536 87 «178 86'499 86,163 0204 22 30 0 139,128 136,994 135,927 135,399 0204 22 50 0 164,424 161,902 160,641 160,017 0204 22 90 0 164,424 161,902 160,641 160,017 0204 23 00 0 230,194 226,663 224,897 224,024 0204 50 11 0 126,480 124,540 123,570 123,090 0204 50 13 0 88&gt;536 87'178 86'499 86'163 0204 50 15 0 139,128 136,994 135,927 135,399 0204 50 19 0 164,424 161,902 160,641 160,017 0204 50 31 0 164,424 161,902 160,641 160,017 0204 50 39 0 230,194 226,663 224,897 224,024 0210 90 11 0 164,424 161,902 160,641 160,017 0210 90 19 0 230,194 226,663 224,897 224,024 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC), No 3943/92. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. 0 The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.